El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
Este es un caso de certiorari. Presentada la solicitud se expidió el auto el 9 de noviembre de 1916, y en cumplimiento del mismo se elevó a esta Corte Suprema el pleito original *685seguido por Emilio R. Rovira v. Aguayo Hermanos et al., sobre prelación de crédito, en la Corte Municipal de Caguas, apelado luego para ante la Corte de Distrito de Humaeao. La queja del peticionario consistió en que la corte de distrito erró al desestimar el recurso por no haber el apelante radi-cado los autos en la secretaría, previo el pago de los derechos correspondientes.
Examinado el pleito original, resulta que la apelación fué desestimada en efecto por resolución de 2 de agosto de 1916 y, además, que la sentencia de la corte .municipal se ejecutó el día 12 del mismo mes y año, habiendo satisfecho el deman-dado la suma a que fué condenado y las costas.
Siendo esto así, la resolución que esta corte pudiera dic-tar, no tendría resultado práctico alguno. En tal virtud debe desestimarse la solicitud, anularse el auto expedido y devolverse el pleito original de que se ha hecho mérito a la indicada corte de distrito, a los fines procedentes.

Desestimada la solicitud y anulado el auto expedido.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.